Citation Nr: 0003269	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an arachnoid cyst.

3.  Entitlement to service connection for a spinal cord 
injury secondary to service-connected residuals of a 
craniotomy.  

4.  Entitlement to an increased evaluation for service-
connected residuals of a craniotomy, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In a February 1996 decision, the RO denied the claim of an 
increased evaluation for service-connected residuals of a 
craniotomy for subdural hematoma, as well as the claim of 
service connection for a spinal cord injury secondary to the 
craniotomy.  In March 1996, the veteran submitted his notice 
of disagreement.  A statement of the case was issued in April 
1997.  A substantive appeal was filed in May 1997.  

In a June 1998 rating action, the RO denied the claims of 
service connection for tinnitus and service connection for an 
arachnoid cyst.  The veteran filed his notice of disagreement 
in July 1998.  In November 1998, a statement of the case was 
issued and the veteran filed his substantive appeal.  


FINDINGS OF FACT

1.  There is competent medical evidence of record 
demonstrating a current diagnosis of tinnitus, which has been 
related to a head injury sustained during service.  

2.  There is competent medical evidence of record 
demonstrating a current diagnosis of an arachnoid cyst, which 
has been related to a head injury sustained during service. 

3.  There is no competent medical evidence of record 
suggesting a link between a spinal cord injury and a 
craniotomy performed during the veteran's active period of 
service. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for an 
arachnoid cyst is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for a spinal cord injury, including 
secondary to a craniotomy.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease/injury incurred in or aggravated by active 
military service, or for disability resulting from a chronic 
condition presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).


Entitlement to Service Connection for Tinnitus and an 
Arachnoid Cyst

The Board finds that these claims are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claims 
presented are plausible.  Therefore, VA has a duty to assist 
a claimant in the development of facts pertinent to his or 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  From a careful review of the evidence in 
this case, the Board has determined that there is additional 
development that must be completed by the RO in order to 
fulfill this statutory duty prior to appellate review of the 
veteran's claims, which will be addressed in the REMAND 
portion of this decision. 

Here, the evidence of record documents the treatment for a 
subdural hematoma during service after he received a blow to 
the head in a boxing bout.  In 1953, he underwent a 
craniotomy for evacuation of the subdural effusion.  

The claims folder includes reports of VA examinations 
conducted in December 1995, as well as in September and 
November 1997, which reflect the exploration of the cause of 
the veteran's tinnitus and the differing opinions of the 
examiners.  In December 1995, the examiner determined that 
the veteran was suffering from tinnitus and related the 
condition to the head injury incurred during service.  In 
September 1997, the examiner doubted that there was a 
relationship between the tinnitus and the initial cranial 
injury, but did note that the arachnoid cyst impinging on the 
temporal lobe might be related.  The examiner in November 
1997 also diagnosed tinnitus, but did not feel that the head 
injury incurred during service was the cause of his tinnitus 
given the history reported by the veteran. 

Overall, the Board finds that the basic requirements for a 
well-grounded claim have been met.  First, there has been a 
showing that the veteran suffered a blow to the head during 
service which resulted in the need for a craniotomy, and the 
residuals are considered service-connected.  Second, there is 
a current diagnosis of tinnitus and of an arachnoid cyst.  
Finally, the VA examiner in December 1995 did feel that the 
veteran's tinnitus is related to the head injury, and the 
examiner in September 1997 noted that the arachnoid cyst may 
be related.  Therefore, the claims are well grounded.
Entitlement to Service Connection for a Spinal Cord Injury

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a spinal cord injury.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, as well as VA 
examination reports.  

Here, the evidence clearly demonstrates that the veteran 
sustained a herniated disc and epidural abscess which 
rendered him a quadriplegic.  Private medical records show 
that in March 1994, the veteran was taken to an emergency 
room after he developed weakness in his arms and became 
quadriplegic.  Therefore, the first requirement for a well-
grounded claim has been met since quadriplegia is the 
residual of the problem with the cervical spine. 

Regarding the second requirement for a well-grounded claim, a 
review of the evidence does not show that the veteran injured 
his cervical spine during service since the service medical 
records are negative in that regard.  Also, the veteran has 
not specifically alleged that fact.  In this case, the 
veteran argues that the development of the cervical spine 
disability in 1994 is a residual of the evacuation of the 
subdural hematoma during service, therefore this is a claim 
of service connection on a secondary basis.  Even when 
considering this as a claim of secondary service connection, 
the nexus requirement for a well-grounded claim has not been 
met. 

A review of the records regarding the treatment of his 
herniated disc and epidural abscess show that upon his 
admission to the hospital, his history of head injuries was 
noted, as well as the veteran's report of experiencing pain 
between the shoulder and interscapular region for ten days.  
It was ultimately determined that the veteran was suffering 
from a herniated disc and epidural abscess.  The veteran 
underwent an anterior cervical corpectomy of C6 and part of 
C7, excision of C5-6 and C6-7 disc, drainage of epidural 
abscess, and removal of infected herniated C6-7 disc.  
Although the history of head injuries was noted, the 
physicians familiar with this history and the medical 
findings before them at the time, did not conclude that the 
epidural abscess and herniated disc were related to the head 
injury during service or the evacuation of the subdural 
hematoma. 

Furthermore, when the veteran was afforded a VA examination 
in December 1995, the examiner specifically opined that the 
problems appeared to be coincidental.  The examiner reported 
an impression of status post laminectomy for cervical abscess 
rupture, and indicated that the examination outlined partial 
quadriplegic capabilities.  The examiner did not see any 
connection with the subdural hematoma evacuated during 
service and the subsequent development of the cervical spine 
abscess.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's bare assertions that the evacuation 
of his subdural hematoma during service produced the 
herniated disc and epidural abscess do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The VA examiner's 
opinion, and the lack of medical opinions noted in the 
private reports, clearly do not offer support for the 
veteran's assertions.  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence which establishes his herniated 
disc and epidural abscess as residuals of his service-
connected subdural hematoma.  


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded; to this extent only, the appeal is granted, 
subject to the further development directed below.

The claim of entitlement to service connection for an 
arachnoid cyst is well grounded; to this extent only, the 
appeal is granted, subject to the further development 
directed below.

The claim of entitlement to service connection for a spinal 
cord injury secondary to the service-connected residuals of a 
craniotomy is not well grounded; the appeal concerning this 
issue is denied.  


REMAND

Entitlement to Service Connection for Tinnitus and an 
Arachnoid Cyst and an Increased Evaluation for Residuals of a 
Craniotomy

Since the Board has found these claims to be well grounded, 
VA has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

As noted above, there are opinions regarding the relationship 
between the veteran's tinnitus and arachnoid cyst to the head 
injury sustained during service.  However, it appears that 
when he was examined in December 1995 and November 1997, the 
claims folder was not available for the examiners' review. 

Under the provisions of 38 C.F.R. § 3.310, service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Judicial interpretation of the matter of secondary service 
connection, embodied in 38 C.F.R. § 3.310, requires 
consideration of whether a service- connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (italics added).  These 
considerations require development of the medical record, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In this case, it is essential for 
the examiner to have access to the medical evidence of record 
in order to make a specific determination in this regard.  
Therefore, an examination is in order.

Currently, the residuals of the craniotomy for a subdural 
hematoma are rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1999).  Diagnostic Code 8045 contemplates brain disease due 
to trauma.  However, a review of the veteran's contentions in 
this case indicates that his primary complaint revolves 
around his hearing a buzzing sound in his head, which he also 
refers to with regard to his claim of service connection for 
tinnitus.  Therefore, as stated above, an examination is 
essential to clarify any and all residuals associated with 
the veteran's craniotomy for a subdural hematoma. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current records 
of VA and non-VA treatment the veteran 
has received for his tinnitus, arachnoid 
cyst, and residuals of a craniotomy for a 
subdural hematoma.  The necessary release 
should be obtained in order to secure 
private medical records.  After all the 
pertinent records have been obtained, 
they should be associated with the claims 
folder. 

2.  The RO should then schedule the 
veteran for an examination to determine 
the nature and etiology of his tinnitus 
and arachnoid cyst, and the severity of 
the service-connected residuals of the 
craniotomy for a subdural hematoma.  The 
examiner should indicate the date of 
onset of the tinnitus and arachnoid cyst.  
The examiner is requested to review the 
record and to state whether it is at 
least as likely as not that the tinnitus 
and arachnoid cyst are the result of, or 
were increased by, the service-connected 
residuals of a craniotomy for a subdural 
hematoma.  If it is not medically 
feasible to make such determinations, the 
examiner should clearly state that on the 
written report.  All special studies and 
tests, which, in the opinion of the 
examiner, are reasonably necessary to 
complete the examination and prepare the 
medical opinions, should be accomplished.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for use in studying the case.  
The examiner is requested to indicate the 
clinical basis for his or her opinion. 

3.  The RO should adjudicate the claims 
of service connection for tinnitus and 
service connection for an arachnoid 
cyst, and specifically consider whether 
these claimed disabilities increased in 
severity as a result of his service-
connected residuals of a craniotomy for 
a subdural hematoma pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995).  

4.  If the determinations remain adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.


